By the Court. Daly, J.
We think the court below erred, and that the scow in question must be deemed a vessel within the meaning and purpose of the act. The' term vessel, in an enlarged and general sense, means any structure intended to float upon the water. Its signification, in a statute, depends upon the nature of the enactment, upon the purpose intended by the act. Thus, in many statutes, it denotes a particular class or kind. In the statute under consideration, it embraces and brings under the control of the harbor master any floating structure making use of the dock for the purposes of business or otherwise.
The act applies exclusively to private wharves and slips. This is evident, if any doubt had previously existed, from the act of April 17, 1851, which declares that it shall not apply to the public wharves or slips which are under the control and subject to the regulations of the corporation.
The word “ stream,” in the statute, embraces all the waters of the East and North rivers, lying within the limits of the city, and the wharves thereof. It applies to no particular part within these limits; and in contemplation of the statute, a vessel *590fastened to one of the wharves, is in the stream as fully as a vessel lying in the centre of the river.
The power given by the statute to the harbor masters, is general. It is a general power to regulate and station vessels, and is not limited to cases where other vessels require to be immediately accommodated, in receiving or discharging cargoes.
There is nothing in this case that will prevent the court interfering, if the judgment below is erroneous, although the error is produced by the judge granting a nonsuit, instead of submitting the case upon the facts to the jury.
Judgment reversed, with costs.